Response to Applicant’s Arguments
	Applicant’s arguments filed 11/11/2021 have been fully considered, and they are persuasive.
				Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: mapping the omnidirectional image to a mesh on a three-dimensional polyhedron; converting the three-dimensional polyhedron into a representation of a neighborhood structure, wherein the representation of the neighborhood structure represents is a plurality of vectors representing vertices of the mesh and their neighboring vertices; and processing the representation of the neighborhood structure with a neural network processing stage to produce an output providing understanding of the scene, wherein the neural network processing stage comprising comprises at least one module configured to perform convolution with a filter, the filter being aligned with a reference axis of the three-dimensional polyhedron; and wherein the reference axis is the north-south pole axis, the north-south pole axis being defined by a pair of vertices, of the vertices of the mesh, having a maximum z-axis distance on the polyhedron.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616